Citation Nr: 0800830	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for cardiovascular disease, to include 
hypertension and coronary artery disease. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

 


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from February 1947 to June 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford Connecticut denying service connection for cad 
for coronary artery disease and finding that no new and 
material evidence had been submitted to reopen a claim for 
service connection for hypertension; and from a July 2004 
rating action of the St. Louis, Missouri VARO finding that no 
new and material evidence had been submitted to reopen a 
claim for service connection for coronary artery disease.  

Although the RO, in separate rating decisions, addressed 
claims for whether new and material evidence has been 
submitted to warrant reopening a claim of entitlement to 
service connection for hypertension and new and material 
evidence for coronary artery disease, the Board is of the 
opinion that the claims are inextricably intertwined and 
should be addressed together.  The issue is now as stated on 
the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An unappealed rating decision from October 1975 determined 
that entitlement to service connection for hypertension was 
not warranted because the disorder was not shown in service 
and that no evidence of hypertension post-service had been 
submitted.  Thereafter, the veteran submitted medical 
evidence dated in September 1976 noting treatment for 
essential hypertension, in December 1976, the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the claim of entitlement to service 
connection for hypertension.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision became final.  38 
U.S.C.A. § 7105.

The veteran filed a claim dated in August 2003 alleging a 
heart disorder and claiming that he was diagnosed with high 
blood pressure in service.  In a rating decision dated in 
September 2003, the RO determined that no new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for hypertension.  In a 
statement dated in February 2004, the veteran asserted that 
he has an additional heart disorder (i.e. coronary artery 
disease) caused by his hypertension.  In a rating decision 
dated in July 2004, the RO determined that no new and 
material evidence had been submitted to warrant reopening a 
claim for coronary artery disease, and the present appeal 
ensued.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the RO issued the veteran notice letters in 
July 2003 and March 2004.  Those letters discussed, in part, 
the evidence necessary to establish a claim for service 
connection but did not discuss the need to submit new and 
material evidence to reopen the veteran's claims for service 
connection.  The 2004 letter also discussed increased rating 
for cardiovascular disease, despite the fact that the veteran 
is not service connected for any heart disorder.  The holding 
in Kent, supra, requires VA to inform the veteran what 
specific evidence is necessary to reopen the previously 
denied claim.  In the RO's decisions from the 1970's that 
became final, the veteran's claim was denied based on the 
lack of medical evidence linking any heart disorder to 
service.  As such, to reopen the claim, the veteran would 
need to submit competent medical evidence (e.g., an opinion 
from a medical doctor) that any currently diagnosed heart 
disorder is related to the veteran's period of military 
service.

The RO is required to satisfy the notification provisions of 
the VCAA in accordance with Kent, supra.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim; those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claim is 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the RO's 
several decisions in the 1970's.  The RO 
must also, in light of Dingess, provide 
notice how a disability rating and an 
effective date for the claim on appeal 
would be assigned.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



